CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the AVX Corporation Retirement Plan: We consent to the incorporation by reference in the Registration Statement (No. 33-84904) on Form S-8 of Kyocera Corporation and the Registration Statement (No. 333-00890) on Form S-8 of AVX Corporation of our report dated June 22, 2012, relating to the financial statements of the AVX Corporation Retirement Plan which appears in this Annual Report on Form 11-K of the AVX Corporation Retirement Plan for the year ended December 31, 2011. /s/ Elliott Davis, LLC Greenville, South Carolina June 22, 2012
